DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/682,402 filed on May 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-14 and 16-17 are still pending, with claims 1, 3, 5, 10, 14 and 16-17 being currently amended. Claims 2, 6, 15 and 18-20 are cancelled. 

Allowable Subject Matter
Claims 1, 3-5, 7-14 and 16-17 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest ““a bracket pivotally connected to the riser,  a sliding mechanism supported by the bracket such that the sliding mechanism is pivotable relative to the riser, the sliding mechanism including a guide member and a slider received in the guide member and configured to slide relative to the guide member, wherein one of the guide member or the slider is attached to the bracket, and a connector attached to the sliding mechanism so that the connector is slidable relative to the riser via the slider and pivotal relative to the riser via the bracket” in combination with all the other elements recited in claim 1.
Claims 3-5 and 7-13, being dependent on claim 1, are allowable for the same reasons as claim 1.
With respect to claim 14, the following is an examiner's statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the connector further has a plurality of third terminals arranged in a third array that matches the first array so that the first terminals are connectable to third terminals, wherein the connector is connectable to the port by electrically connecting the first and second terminals when in a first relative alignment and by electrically connecting the first and third terminals when in a second relative alignment” in combination with all the other elements recited in claim 14.
With respect to claim 16, the following is an examiner's statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the second connector includes a plurality of third terminals arranged in a third array that matches the first array so that the third terminals are connectable to the first terminals, wherein the second connector is connectable to the first connector by electrically connecting the first and second terminals when in a first relative alignment and by electrically connecting the first and third terminals when in a second relative alignment” in combination with all the other elements recited in claim 16.
Claim 17, being dependent on claim 16, is allowable for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859